Case 2:18-cv-06081-JAK-SK Document 293 Filed 02/21/20 Page 1 of 1 Page ID #:4928

                       UNITED STATES COURT OF APPEALS
                                                                        FILED
                              FOR THE NINTH CIRCUIT
                                                                        FEB 21 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS




   MS. J.P.; et al.,                                 No. 19-56400

                 Plaintiffs - Appellees,
                                                     D.C. No. 2:18-cv-06081-JAK-SK
     v.                                              U.S. District Court for Central
                                                     California, Los Angeles
   WILLIAM P. BARR, Attorney General;
   et al.,                                           ORDER

                 Defendants - Appellants.



          The motion filed by the appellants on February 21, 2020 for voluntary

 dismissal of this appeal is granted. This appeal is dismissed. See Fed. R. App. P.

 42(b); 9th Cir. R. 27-9.1.

          This order shall constitute the mandate.



                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT
